Case 20-11161-mdc            Doc 43     Filed 07/20/21 Entered 07/20/21 13:58:06                    Desc Main
                                        Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Edward V. Weis                                   Chapter 13
                        Debtor                              Bankruptcy No. 20-11161-mdc

PennyMac Loan Services, LLC, or its Successor or
Assignee
                      Movant
              vs.

WILLIAM C. MILLER, Esq., Trustee
Edward V. Weis
                   Respondents

    MOTION OF PENNYMAC LOAN SERVICES, LLC, OR ITS SUCCESSOR OR ASSIGNEE FOR
                  RELIEF FROM AUTOMATIC STAY UNDER ' 362(a)

 Movant: PennyMac Loan Services, LLC, or its Successor or Assignee

 Mortgage dated August 20, 2015 and recorded on August 31, 2015 in the Office of the Recorder of Delaware
 County in Mortgage Book 05695 Page 1918.

 Assignment of Mortgage dated August 6, 2019 and recorded on August 22, 2019 in the Office of the Recorder
 of Delaware County in Mortgage Book 6376 Page 0519.

                  1.      PennyMac Loan Services, LLC, or its Successor or Assignee (hereinafter "Movant")
 holds a claim secured by a duly recorded Mortgage on property of Edward V. Weis, or of the bankruptcy estate
 located at: 1223 Anderson Avenue, Trainer, Pennsylvania 19061.

                  2.      Edward V. Weis (hereinafter "Debtor") filed a Petition under Chapter 13 on February
 26, 2020.

                  3.      At the present time, the Mortgage requires payments each month of $1,135.75.

                  4.      Movant has not received regular mortgage payments and lacks adequate protection of
 its interests.

                  5.      Debtor is in default of post petition payments to the present date from May 2021.

                   6.     The total amount of the post-petition arrearage as of this date is $3,312.27. This
 figure is broken down as follows:

         -Three (3) delinquent payments, each in the amount of $1,135.75, representing the months of May
 2021 through July 2021
         -Less suspense balance of $94.98

                  7.      Since July 15, 2021, Movant has incurred attorneys' fees in connection with this
 Motion.

                   8.      Movant does not have and has not been offered adequate protection for its interest in
 said premises and may be required to pay expenses for said premises in order to preserve its lien, which is the
 obligation of the Debtor under said Mortgage.

                  9.     Movant specifically requests permission from the Honorable Court to communicate
 with the Debtor and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law.
Case 20-11161-mdc          Doc 43      Filed 07/20/21 Entered 07/20/21 13:58:06                  Desc Main
                                       Document     Page 2 of 2



WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code '362(a) to
permit Movant to exercise applicable state court remedies with respect to the mortgage property and for such
relief as this Court deems necessary and appropriate.

                                          /s/ Lauren M. Moyer, Esquire
                                          MARGARET GAIRO, ESQUIRE ID # 34419
                                          MARISA MYERS COHEN, ESQUIRE ID #87830
                                          LAUREN M. MOYER, ESQUIRE ID # 320589
                                          JAMES FRENCH, ESQUIRE ID # 319597
                                          Attorney for PennyMac Loan Services, LLC
                                          123 South Broad Street, Suite 1400
                                          Philadelphia, PA 19109
                                          Telephone: (215) 790-1010
                                          Facsimile: (215) 790-1274
                                          Email: ecfmail@mwc-law.com
